DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Examiner acknowledges the response filed 6/1/2022.  Claims 1-5 and 7-20 are pending in the application.
Claim Objections
Claims 1-5, 7-9, and 13-17 are objected to because of the following informalities:  
Claim 1, line 13:  this line ends with a period “.”, but then continues with further limitations.  Examiner suggests using a comma or semicolon instead.  
Examiner further suggests rewording the dependent claims to begin with “The article…” or “The fence…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, since claims 1 and 10 introduce new matter not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Examiner notes independent claims 1 and 10 recite that the band is “not reflective”.  There is no support for this in the original disclosure.  Applicant (in the response filed 6/1/2022) refers to page 6, line 20 of the specification, which recites “At least part of the BB band is reflective”, which applicant argues also means that it can be non-reflective.  Examiner notes that this does not inherently mean that any part of the band is non-reflective.  To overcome this rejection, applicant may further attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Clms 1 and 10:  These claims recite wherein the band “is not reflective”.  This negative limitation is unclear to the Examiner what this is attempting to require.  It is unclear as to what Applicant means by “not reflective”.  Examiner notes that non-reflective surfaces would not reflect any light and would therefore be invisible or void of any color/light.  Therefore, it is unclear as to what this limitation is attempting to actually require.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hulett (US 2001/0052595).
Re Clm 1 (as best understood):  Hulett discloses an elongate article (10) which has a length (see figs) and which comprises:
(1) an elongate band, a BB band, (see band at the top of fig 2 or a band as shown in the annotated figure 4 below) which, (i) extends along the length of the article (see fig), (ii) is not reflective *(as best understood, at least a part of the band does not have the reflective stickers 32 and is therefore considered “not reflective”), (iii) is at least partially colored or is at least partially black (inherent for the band to be either colored or black), and  
(2) an elongate apertured portion (below BB band) which (i) comprises apertures (see fig), (ii) is attached to one edge of the BB band (bottom edge, see fig), and (iii) extends along the length of the article (see fig),  
the article being the article being suitable for use as a component of an installed fence (see figs and disclosure), with the BB band extending along part or all of the length of the fence above the ground (see figs), and with the elongate apertured portion (i) extending along part or all of the length of the fence (see figs), (ii) being secured to the ground directly or through one or more additional components (via post 14), and (iii) extending part way up the height of the fence below the BB band (see fig). 


    PNG
    media_image1.png
    789
    729
    media_image1.png
    Greyscale

Hulett fails to explicitly disclose wherein the elongate band (BB band) is 3-40 inches wide.  Due to a lack of criticality of the dimensions of the article/fence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the dimensions of the elongate band (BB band) of the article/fence such that the band is 3-40 inches wide or for the purpose of serving a desired intended use of the article/fence system.  Examiner again notes that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).


Re Clm 2:  Hulett discloses wherein a single elongate apertured portion is attached to one edge of the BB band (see fig 2).
Re Clm 3:  Hulett discloses a second elongate apertured portion (above the band in figure 4) attached to the opposite edge of the BB band.
Re Clm 4:  Hulett discloses wherein the BB band is free of apertures (see figs; solid section between aperture portions).
Re Clm 5:  Hulett fails to explicitly discloses wherein the BB band is completely opaque.  Hulett does disclose wherein the material is made of a HDPE material.  Examiner takes OFFICIAL NOTICE that notes that certain HDPE materials are manufactured to be completely opaque for the purpose of blocking light/vision.  Examiner also notes that fences are also often provided for privacy.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the HDPE material as disclosed by Hulett to be made completely opaque for the purpose of privacy and blocking unwanted light/vision through the article.  
Re Clm 7:  Hulett discloses wherein the BB band has an exposed surface which has a static coefficient of friction against steel which is less than 0.3.   Examiner notes that the static coefficient of friction between materials is an intrinsic property.  Examiner notes that the static coefficient of friction between plastic (for example HDPE, as disclosed by Hulett) and steel is in the ballpark of 0.2-0.4 depending on the specific plastic materials used.  Examiner notes that it would have been an obvious modification to one having ordinary skill in the art before the effective filing date of the present invention to have provided a material for the BB band to have a static coefficient of friction of less than 0.3 to provide a water/mud/etc. repellant surface to keep the article /fence clear of debris.  Examiner further notes that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Re Clm 8:  Hulett discloses wherein the BB band is a sheet of a polymeric composition (HDPE).
Re Clm 9:  Hulett discloses wherein the article is in the form of a roll (paragraphs 23, 32, 34), but fails to disclose wherein the roll has a length of at least 50 feet.  Examiner notes that due to a lack of criticality of the length of the article/fence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the length of the roll of the article/fence to be at least 50 feet for the purpose of serving a desired intended use of the article/fence system.  Examiner again notes that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Re Clm 10 (as best understood):  Hulett discloses a fence capable of controlling the movement of animals, the fence being installed on the ground (via post 14) and comprising an elongate band, a BB band, (see band at the top of fig 2 or a band as shown in the annotated figure 4 below) which, (i) extends along the length of the fence above the ground (see fig), (ii) is not reflective *(as best understood, at least a part of the band does not have the reflective stickers 32 and is therefore considered “not reflective”), (iii) is at least partially colored or is at least partially black (inherent for the band to be either colored or black).
Hulett fails to explicitly disclose wherein the elongate band (BB band) is 3-40 inches wide.  Due to a lack of criticality of the dimensions of the article/fence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the dimensions of the elongate band (BB band) of the article/fence such that the band is 3-40 inches wide or for the purpose of serving a desired intended use of the article/fence system.  Examiner again notes that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Re Clm 11:  Hulett discloses an elongate apertured portion (for instance, any portion of the aperture portion below the “band”, see fig 4) which (i) runs along part or all of the length of the fence below the BB band, (ii) is attached to a lower edge of the BB band, (iii) is secured to the ground directly or through one or more additional components (via post 14), and (iv) extends part way up the height of the fence (see figs).
Re Clm 12:  Hulett discloses a second elongate apertured portion (above the band in figure 4) which is attached to the upper edge of the BB band, which extends upwards from the BB band (see figs).
Re Clm 13:  Hulett discloses a method of making a fence component according to claim 1 which comprises attaching the BB band to a substrate (portion of article below the band) which comprises the apertured portion.  The band is attached to the apertured portion during manufacture of the component.  
Re Clm 14:  Hulett discloses a method of making a fence component according to claim 1 which comprises forming the BB band to a substrate which comprises the apertured portion.  The band is formed to the apertured portion during manufacture of the component.  
Re Clm 15:  Hulett discloses a method of making a fence component according to claim 3, the method comprising preparing both the apertured portions and the BB band in a single extrusion method (paragraphs 35, 37) so that they are part of an integrated structure. 
Re Clm 16, 17, 18, 19:  Hulett fails to specifically discloses the dimensions of the BB band, wherein the band is 5-12 inches wide (clms 16 and 18) or wherein the band is 3-10 inches wide (clms 17 and 19).  As noted in the rejection above, due to a lack of criticality of the dimensions of the article/fence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the dimensions of the elongate band (BB band) of the article/fence such that the band is 5-12 inches wide or 3-10 inches wide, as required by the claims, for the purpose of serving a desired intended use of the article/fence system.  Examiner again notes that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Re Clm 20:  Hulett discloses apertures in the fencing material for purposes of withstanding heavy winds (para 0036), but fails to specifically disclose wherein the apertures are in the BB band.  Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have included apertures in every section of the fence article, including the BB band, for the purpose of evenly distributing the load produced by heavy winds along the entire surface.  Examiner also notes that providing the BB band with (clm 4) or without (clm 10) apertures appear to be obvious variants of each other.  
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.  
Applicant argues that the previous Office Action in incorrect in suggesting that Hulett’s fence is intended to make it difficult for an animal to climb up the fence and/or deter an animal from attempting to climb up the fence.  Examiner notes that this argument is not commensurate with the scope of the amended claims.  
Applicant also states that the amended claims state that the BB band is not reflective and the rejection should be withdrawn.  Examiner cites the 112 1st and 2nd rejections above and further notes that there are sections of the elongate band (BB band) as relied upon in the Hulett reference (figs 2 and 4) that do not have the reflective strips and are therefore deemed to be non-reflective (as best understood).   
   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678